                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND
JEFFREY HARRIS,                 *

Plaintiff,                                    *

v.                                            *       Case No. 8:20-cv-00988-GJH

THE DOW CHEMICAL COMPANY,                     *

et al.,

Defendants.                                   *

          RESPONSE AND OPPOSITION TO DEFENDANT’S MOTION TO COMPEL
COMES NOW, Plaintiff, Jeffrey Harris, who submits this, his Response and Opposition to
Defendant The Dow Chemical Company’s Motion to Compel, and also Plaintiff incorporates by
reference his Amended Answers to Interrogatories and Amended Responses to Requests for
Production.
INTERROGATORIES
See Plaintiff’s Amended Answer to Interrogatory No. 2.
See Plaintiff’s Amended Answer to Interrogatory No. 3. Plaintiff’s objection to the defendant’s
request for expert testimony is not improper as the Court’s Scheduling Order sets forth the date
for the disclosure of said information, and Defendant’s expansive question subsumes topics
concerning expert opinion.
Plaintiff’s Answer to Interrogatory No. 4 is proper. Plaintiff is not an expert versed in the
calculations of quantitative cumulative exposure. Defendant’s objection is without merit.
Plaintiff’s Answer to Interrogatory No. 5. See Plaintiff’s Amended and Supplemental Answer to
Interrogatory No. 5. Plaintiff is not claiming a violation of a statute as a basis for liability, or
negligence per se, but rather strict products liability claims. Defendant’s interrogatory is thus not
relevant to any party’s claim or defense as contained in the pleadings. However, should
evidence come into Plaintiff’s possession as to Defendant’s statutory or regulatory violations, he
reserves the right to supplement therewith.
Plaintiff’s Answer to Interrogatory No. 6, to the extent that Defendant complains that Plaintiff’s
use of “passive voice” renders the answer unclear is frivolous. Otherwise, see Plaintiff’s
Amended Answer to Interrogatory No. 6.
Plaintiff’s Answer to Interrogatory No. 7 is proper. Defendant cannot compel speech and
Plaintiff’s answer provides the requested information. Defendant’s complaint is without merit.




                                                                                     Exhibit 2
See Plaintiff’s Amended Answer to Interrogatory No.10. Furthermore, Defendant’s objection
that plaintiff’s answers to other interrogatories are not applicable to Interrogatory No. 10 is not
founded.
See Plaintiff’s Amended Answer to Interrogatory No. 12. Plaintiff would not that Defendant has
objected to Plaintiff’s objection to Interrogatory No. 12 on the basis of overbreadth, but Plaintiff
has not objected to Interrogatory No. 12 on the basis of overbreadth. Otherwise, Plaintiff’s
answer is proper. This Interrogatory calls for testimony on chemical compositions and formulas,
clearly the province of expert testimony.
See Plaintiff’s Amended Answer to Interrogatory No. 13., and above regarding the necessity of
expert testimony concerning chemical composition(s).
See Plaintiff’s Amended Answer to Interrogatory No. 15. Furthermore, Plaintiff’s objection as to
expert testimony is proper as Defendant’s Interrogatory is improperly requesting information on
such things as human factors and graphic design for which Plaintiff does not have personal
knowledge.
See Plaintiff’s Amended Answer to Interrogatory No. 16. Furthermore, Plaintiff’s objection as to
expert testimony is proper as Defendant’s Interrogatory is improperly requesting information on
such things as human factors and graphic design for which Plaintiff does not have personal
knowledge. Defendant’s assertion that the answer is unresponsive is inaccurate.
See Plaintiff’s Amended Answer to Interrogatory No.19. Furthermore, Plaintiff’s lost wages,
loss of chance of earnings, future medical expenses, are the subject of and will require expert
testimony. Plaintiff’s damages for intangible consequences of developing cancer are the
province of the jury.
Plaintiff’s Answer to Interrogatory No. 21 is sufficient under the Federal Rules of Civil
Procedure. Defendant’s Interrogatory is overbroad on its face by virtue of its overexpansive
request for identification of healthcare providers who have no relation to Plaintiff’s treatment for
any injury related to this action.
See Plaintiff’s Amended Answer to Interrogatory No. 23.
See Plaintiff’s Amended Answer to Interrogatory No. 24
Requests for Production
See Plaintiff’s Amended Responses to Requests for Production.
Dated: March 16, 2021
                                                      Respectfully submitted,

                                                      /s/ Alexander McSwain
                                                      ATTORNEY
                                                      THE CARLSON LAW FIRM
                                                      Texas State Bar No: 24106292
                                                     100 E. Central Texas Expy
                                                     Killeen, TX 76541
                                                     Telephone: (800) 359-5690
                                                     Facsimile: (254) 526-8204
                                                     E-Mail: amcswain@carlsonattorneys.com

                                                     /s/ S. Reed Morgan
                                                     ATTORNEY
                                                     THE CARLSON LAW FIRM
                                                     Texas State Bar No: 14452300
                                                     100 E. Central Texas Expy
                                                     Killeen, TX 76541
                                                     Telephone: (800) 359-5690
                                                     Facsimile: (254) 526-8204
                                                     E-Mail: rmorgan@carlsonattorneys.com

                                                     /s/ Gregory G. Paul
                                                     GREGORY G. PAUL
                                                     MD ID Number: 26208
                                                     100 First Avenue, Suite 1010
                                                     Pittsburgh, PA 15222
                                                     (412) 259-8375 (telephone)
                                                     (888) 822-9421 (facsimile)
                                                     gregpaul@morgan-paul.com
                                                    ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE
I hereby certify that I served a copy of the foregoing on all counsel of record via email on March
16, 2021.


Donald Kinsley
1201 N. Market Street, Suite 900
P.O. Box 288
Wilmington, DE 19899
(t) 302.425.5177
(f) 302.425.0180
drk@maronmarvel.com
Attorney for Defendant BP Lubricants USA, Inc.

Andrew Gendron
Lewis Brisbois Bisgaard & Smith LLP
100 Light Street, Suite 1300
Baltimore, Maryland 21202
(t) 410.525.6414
(f) 410.779.3910
Andrew.gendron@lewisbribois.com
Attorney for Defendant The Dow Chemical Company

                                                  /s/ Alexander D. McSwain
                                                  Alexander D. McSwain
